Opinion op the Court.
-THIS is an appeal from á judgment recovered by Caldwell in an action of ejectment, which was brought against him in the court below by Rennick. The cause turns, in this court, on the propriety.of that court refusing to permit Rennick to amend his declaration. The declaration, as originally drawn, contains but one count, in which a demise of the premises in contest is laid in the name of Rennick; and .after the cause.had been de-pehding for some time, the court was applied to by Rennick, to permit him to amend his declaration, by adding a count containing a demise in the name of a different person; hut the court refused to permit the amendment, and it is that refusal that is complained of in the assignment of errors.
The propriety of permitting such an amendment, might, under any circumstances, he well doubted; but were ■ it conceded, that a possible case might exist, where’the court would be justifiable in allowing the, amendment, -we should have no hesitation in .deciding that such; circumstances are not shown'to,exist in the present case. The record barely suggests iffe applies.*238(ion of Rennick to amend his delaration, by laying a demise in the name of a person whom he alleged to be the patentee of the land, without even suggesting or attempting to prove that he held the beneficial interest of the patentee, or had any authority from him to prosecute a suit for the land. Under such circumstances, it was unquestionably correct for the court to refuse the amendment to the declaration.
Other questions are made by the assignment of errors; but it is apparent they are taken on a misconception of the record, and need not be noticed;
The judgment must be affirmed with costs.